DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/23/2021 have been fully considered but they are not persuasive.
The Applicant argues that the references do not disclose or suggest the new added limitations. The Examiner respectfully disagrees.
SOHN discloses an entertainment system comprising a plurality of mobile units each of which has an output device for outputting a video or a sound of content, wherein the plurality of mobile units includes a first mobile unit and a second mobile unit. For example, SOHN discloses music bots, wherein each bot can play a sound from speaker; see at least paragraphs 0047, 0058, 0064 and 0074.
Wilzback discloses mobile sets including one or more display devices are allowed to move by controlling there baths, the content displayed by the mobile sets can be DVD content; see at least paragraph 0032. Therefore, the combination of SOHN and Wilzback disclose an entertainment system comprising a plurality of mobile units and a processor configure to….control the first mobile unit to output the video of the content and the second mobile unit to separately output the sound of the content.
It appears that the Applicant is arguing references individually. The Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
Claims 1-5 and 7 have been amended and claims 8-10 have been newly added.
Claim Objections
5 is objected to because of the following informalities:  The Applicant amended “and/or” in all the claims but didn’t amend the one at the end of claim 5.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Claim 8 recites “the first mobile unit in only a single first mobile unit”. The “in” should be replaced with “is”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over SOHN (US 2020/0164522) in view of Wilzback (US 2010/0053029).
Regarding claim 1, SOHN discloses an entertainment system comprising:
a plurality of mobile units each of which has an output device for outputting a video or a sound of content, wherein the plurality of mobile units includes a first mobile unit and a second mobile unit (music bots; see at least Figs. 3-4); and
	a processor configured to:
 control an arrangement of the plurality of mobile units (mobile device control the movement of the music bots; see at least paragraphs 0035, 0049-0050, 0062, 0067, 0143-0149, 0152 and 0157); and
control the video or the sound of the content based on the arrangement of the plurality of mobile units (each bot can play a sound; see at least paragraphs 0058, 0064 
wherein the processor is configured to control the second mobile unit to separately output the sound of the content (each bot can play a sound; see at least paragraphs 0058, 0064 and 0074).
SOHN is not clear about wherein the plurality of mobile units are mobility vehicles, controlling an arrangement location of the mobile units, controlling content based on the arrangement location of the mobile units, and controlling a first mobile unit to output the video of the content.
Wilzback discloses the above missing limitations; mobile sets including one or more display devices are allowed to move by controlling there baths; see at least Figs. 1 and 3 and paragraphs 0016-0017 and 0022. Furthermore, the content displayed by the mobile sets are selected and controlled based on the arrangement location of the mobile units; see at least paragraphs 0043-0046, 0052, 0062 and 0066. Furthermore, the media can be DVD content; see at least paragraph 0032.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify SOHN by the teachings of Wilzback by having the above limitation so to provide a more dynamic environment for the amusement park ride; see at least the Abstract.

	
Regarding claim 2, SOHN in view of Wilzback disclose the entertainment system according to claim 1, wherein
the processor is configured to determine the arrangement location of the plurality of mobile units for use when outputting the video or the sound of the content, based on an initial position of each of the plurality of mobile units (SOHN; each bot can play a sound; see at least paragraphs 0058, 0064 and 0074 in combination with Wilzback’s arrangement location of the mobile units).

Regarding claim 3, SOHN in view of Wilzback disclose the entertainment system according to claim 1, wherein
the processor is configured to determine the arrangement location of the plurality of mobile units for use when outputting the video or the sound of the content, based on a mode of the video or the sound of the content (SOHN; each bot can play a sound; see at least paragraphs 0058, 0064 and 0074 in combination with Wilzback’s arrangement location of the mobile units).

Regarding claim 4, SOHN in view of Wilzback disclose the entertainment system according to claim 1, wherein
the processor is configured to determine mobile units for outputting the video of the content or mobile units for outputting the sound of the content, based on the arrangement location of the plurality of mobile units (SOHN; each bot can play a sound; see at least paragraphs 0058, 0064 and 0074 in combination with Wilzback’s arrangement location of the mobile units).

Regarding claim 5, SOHN in view of Wilzback disclose the entertainment system according to claim 1, wherein
the processor is configured to determine mobile units for outputting the video of the content or mobile units for outputting the sound of the content, based on the mode of the video and/or the sound of the content (SOHN; each bot can play a sound; see at least paragraphs 0058, 0064 and 0074).

Regarding claim 6, SOHN in view of Wilzback disclose the entertainment system according to claim 1, wherein
the processor is provided in at least one of the plurality of mobile units or in a device other than the plurality of mobile units (SOHN; the mobile device of SOHN; see at least the rejection of claim 1).

Claim 7 is rejected on the same grounds as claim 1.

Regarding claim 8, SOHN in view of Wilzback disclose the entertainment system according to claim 1, wherein
	the first mobile unit in only a single first mobile unit (a mobile unit of SOHN or a mobile unit of Wilzback; see at least the rejection of claim 1); and
the second mobile unit includes a plurality of second mobile unit (the set of units of Wilzback; see at least the rejection of claim 1).

Regarding claim 9, SOHN in view of Wilzback disclose the entertainment system according to claim 8, wherein
wherein the processor configured to control the plurality of second mobile units to surround the single first mobile unit (the set of units of Wilzback; see at least Fig. 4C).

Regarding claim 10, SOHN in view of Wilzback disclose the entertainment system according to claim 1, wherein
the first mobile unit includes a plurality of first mobile units (the mobile units of SOHN or the mobile sets of Wilzback; see at least the rejection of claim 1); and
the second mobile unit includes a plurality of second mobile units (the mobile units of SOHN or the mobile sets of Wilzback; see at least the rejection of claim 1),
wherein only the plurality of first mobile units outputs the video of the content (the mobile sets of Wilzback; see at least the rejection of claim 1).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASSIN ALATA/Primary Examiner, Art Unit 2426